MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any
                                                                      Sep 16 2019, 6:43 am
court except for the purpose of establishing
the defense of res judicata, collateral                                   CLERK
                                                                      Indiana Supreme Court
estoppel, or the law of the case.                                        Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Brooklyn, Indiana                                        Attorney General of Indiana

                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald W. Ramsey,                                        September 16, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-717
        v.                                               Appeal from the
                                                         Vigo Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Sarah K. Mullican, Judge
                                                         Trial Court Cause No.
                                                         84D03-1701-F5-239



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-717 | September 16, 2019             Page 1 of 7
                                             Case Summary
[1]   Ronald W. Ramsey pled guilty to Level 5 felony battery on a public safety

      officer resulting in bodily injury and was sentenced to three years, with two

      years suspended to probation. He now appeals, contending that his sentence is

      inappropriate in light of the nature of the offense and his character.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On January 18, 2017, Terre Haute Police Department Officer Joshua Goldner

      responded to a call concerning an intoxicated person, later identified as

      Ramsey, who was reported to have possibly overdosed on pills. Medics were

      already on the scene when Officer Goldner arrived and were attempting to

      assess and assist Ramsey, who medics advised was being aggressive and

      uncooperative. Ramsey pushed past his friend, who was trying to help calm

      Ramsey, grabbing two kitchen knives and running out of the residence. Other

      officers arrived to assist, and Ramsey refused orders to put down the knives.

      He ran again, but was tased and handcuffed. After officers assisted him to his

      feet to get him on a stretcher and transport him to a hospital, Officer Goldner

      began checking Ramsey for weapons, when Ramsey became uncooperative

      again, pulling away from Officer Goldner and yelling at him to stop. Officers

      wrestled Ramsey to the ground to gain control of him, and, during this time,

      Ramsey grabbed Officer Goldner’s leg and bit it.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-717 | September 16, 2019   Page 2 of 7
[4]   On January 24, 2017, the State charged Ramsey with Level 5 felony battery

      causing injury to a public safety officer and Level 6 felony resisting law

      enforcement. Ramsey was released on his own recognizance that same date,

      but on May 17, 2017, the State filed a petition to revoke his release for failing to

      enroll in or report to an alcohol and drug program. On February 28, 2018, the

      State filed an amended petition to revoke Ramsey’s release, stating that Ramsey

      completed an assessment with Choices Consulting in August 2017 and was

      referred to Hamilton Center for a mental health evaluation but that he had

      failed to contact Hamilton Center. Following a July 2018 hearing, Ramsey was

      again released.


[5]   On September 13, 2018, Ramsey pled guilty to the Level 5 felony battery in

      exchange for the State’s dismissal of the Level 6 felony and a three-year cap on

      his executed sentence. At the February 2019 sentencing hearing, Ramsey

      testified that on the date of the current offense, he had been at a party where he

      was drinking alcohol and smoking marijuana and acknowledged that he was

      “so out of it” that he did not really remember what happened. Transcript Vol. II

      at 19. Ramsey added that he was later told that the marijuana was laced with

      some other substance. He stated that, after the incident occurred, he did not

      drink alcohol but continued to smoke marijuana. Ramsey also testified that he

      was working two jobs and had been doing so since the incident at issue

      occurred. Ramsey testified that he had completed treatment at Hamilton

      Center, and documentation was submitted from Hamilton Center stating that




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-717 | September 16, 2019   Page 3 of 7
      Ramsey completed his anger management assessment, as well as recommended

      therapy sessions and treatment.


[6]   The trial court noted Ramsey’s criminal history and the fact that, although he

      sought treatment, Ramsey “continued to use marijuana” while he was released.

      Transcript Vol. II at 35. The court sentenced Ramsey to an advisory three-year

      sentence, with two years suspended to probation. Ramsey now appeals.


                                       Discussion & Decision
[7]   Ramsey contends that his sentence is inappropriate. Pursuant to Indiana

      Appellate Rule 7(B), this court may revise a sentence authorized by statute if,

      after due consideration of the trial court’s decision, we find that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. Our Supreme Court has explained that the principal role of appellate

      review should be to attempt to leaven the outliers, “not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). That is, “we do not look to see whether the defendant’s sentence is

      appropriate or if another sentence might be more appropriate; rather, the test is

      whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315

      (Ind. Ct. App. 2013), trans. denied. Deference to the trial court should prevail,

      “unless overcome by compelling evidence portraying in a positive light the

      nature of the offense (such as accompanied by restraint, regard, and lack of

      brutality) and the defendant’s character (such as substantial virtuous traits or




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-717 | September 16, 2019   Page 4 of 7
      persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

      (Ind. 2015).


[8]   Whether a sentence is inappropriate ultimately depends upon “the culpability of

      the defendant, the severity of the crime, the damage done to others, and a

      myriad of other factors that come to light in a given case.” Cardwell, 895
N.E.2d at 1224. In conducting our review, we may consider “all aspects of the

      penal consequences imposed by the trial court in sentencing, i.e., whether it

      consists of executed time, probation, suspension, home detention, or placement

      in community corrections, and whether the sentences run concurrently or

      consecutively.” Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). Ramsey

      bears the burden of persuading us that his sentence is inappropriate in light of

      the nature of the offense and his character. Id.


[9]   When determining whether a sentence is inappropriate, the advisory sentence is

      the starting point the Legislature has selected as an appropriate sentence for the

      crime committed. Childress, 848 N.E.2d 1073, 1081 (Ind. 2006). Here, Ramsey

      was convicted of one Level 5 felony, for which the sentencing range is between

      one and six years, with the advisory being three years. See Ind. Code § 35-50-2-

      6. The trial court sentenced Ramsey to the advisory three years, suspending

      two of those to probation. In seeking revision of his sentence, Ramsey

      maintains that the nature of the offense was “not remarkable” and that,

      following the offense, he obtained housing and employment and participated in

      all required treatment, which, he urges, reflects positively on his character.

      Appellant’s Brief at 6.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-717 | September 16, 2019   Page 5 of 7
[10]   We have recognized that “[t]he nature of the offense is found in the details and

       circumstances of the commission of the offense and the defendant’s

       participation.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). Here,

       while we agree with Ramsey that “thankfully, the officer involved was not

       seriously injured,” Appellant’s Brief at 7, we disagree that the nature of the

       offense warrants revision of his sentence. Ramsey was repeatedly

       uncooperative and aggressive with officers, running with two kitchen knives

       and refusing commands to drop them. After being tased a first time, Ramsey

       was initially compliant but again became uncooperative, pulling away from and

       yelling at officers. As officers attempted to restrain him on the ground, he

       grabbed Officer Goldner’s leg and bit it, at which time he was tased a second

       time. We agree with the trial court that the incident was “pretty serious” and,

       although Ramsey stated that he had unwittingly ingested something with the

       marijuana, “that doesn’t diminish what happened to the police [officer].”

       Transcript Vol. II at 35. We are not persuaded that the nature of the offense

       renders his advisory sentence inappropriate.


[11]   When considering the character of the offender, one relevant factor is the

       defendant’s criminal history. Johnson v. State, 986 N.E.2d 852, 857 (Ind. Ct.

       App. 2013). Ramsey has four felony convictions in Missouri in 1988: murder,

       armed criminal action, burglary, and controlled substance for which he received

       concurrent sentences of twenty-five years, five years, three years, and one year.

       After serving what he thought was about seventeen years, Ramsey was released

       on parole for about four years until, in 2006, his parole was revoked for a new


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-717 | September 16, 2019   Page 6 of 7
       arrest on charges of attempted assault on a law enforcement officer and

       burglary. 1 At some point after again being released on parole, Ramsey was

       arrested in Indiana in 2014 for false informing and operating a motor vehicle

       without having received a license. In September 2016, he was released from

       parole, and, a few months later, in January 2017, he committed the current

       offense. We agree with the State that his “convictions for serious offenses and

       his repeated violations of release conditions” do not reflect positively on his

       character. Appellee’s Brief at 11. We recognize that Ramsey completed the

       court-ordered treatment, but the record suggests that his compliance occurred

       after the State filed two petitions to revoke his release. Ramsey has failed to

       meet his burden to persuade us that his three-year sentence with two years

       suspended is inappropriate.


[12]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       1
         The presentence investigation report indicates those charges were dismissed, but Ramsey testified at the
       sentencing hearing that they were not dismissed.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-717 | September 16, 2019                  Page 7 of 7